Gray, C. J.
It was within the discretion of the court to order the three cases to be tried together. The difference in the evidence, and the employment of distinct counsel by the defendants, were circumstances to be considered by the court below, but did not entitle the plaintiff as of right to separate trials. Witherlee v. Ocean Ins. Co. 24 Pick. 67. Kimball v. Thompson, 4 Cush. 441. Commonwealth v. Robinson, 1 Gray, 555. Commonwealth v. James, 99 Mass. 438. Commonwealth v. Powers, 109 Mass. 353. Exceptions overruled.